Exhibit 10.1

STARENT NETWORKS, CORP.

Executive Retention Agreement

THIS EXECUTIVE RETENTION AGREEMENT by and between Starent Networks, Corp., a
Delaware corporation (the “Company”), and             (the “Executive”) is made
as of             , 2009 (the “Effective Date”).

WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders, and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances.

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive’s
employment with the Company is terminated under the circumstances described
below subsequent to a Change in Control (as defined in Section 1.2).

1. Key Definitions.

As used herein, the following terms shall have the following respective
meanings:

1.1 “Cause” means:

(a) the Executive’s willful and continued failure to substantially perform his
reasonable assigned duties as an officer of the Company (other than any such
failure resulting from incapacity due to physical or mental illness or any
failure after the Executive gives notice of termination for Good Reason), which
failure is not cured within 60 days after a written demand for substantial
performance is received by the Executive from the Board of Directors of the
Company which specifically identifies the manner in which the Board of Directors
believes the Executive has not substantially performed the Executive’s duties;
or

(b) the Executive’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

For purposes of this Section 1.1, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.



--------------------------------------------------------------------------------

1.2 “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection) [For Paul Milbury’s
agreement only: , provided that such event or occurrence constitutes a “change
in ownership or effective control” of the Company or a “sale of a substantial
portion of the Company’s assets”, in each case within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)]:

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 40% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
Section 1.2; or

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (i) who was a member of the Board on the date of the
execution of this Agreement or (ii) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (ii) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following three conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own,



--------------------------------------------------------------------------------

directly or indirectly, more than 40% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively; (ii) the individuals who were members of the Board of Directors of
the Company immediately prior to the execution of the agreement providing for
such merger, consolidation, reorganization, recapitalization or share exchange
constitute at least fifty percent (50%) of the members of the board of directors
of the Acquiring Corporation; and (iii) no Person (excluding any employee
benefit plan (or related trust) maintained or sponsored by the Company or by the
Acquiring Corporation) beneficially owns, directly or indirectly, 40% or more of
the then outstanding shares of common stock of the Acquiring Corporation, or of
the combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

1.3 “Change in Control Date” means the first date during the Term (as defined in
Section 2) on which a Change in Control occurs. Anything in this Agreement to
the contrary notwithstanding, if (a) a Change in Control occurs, (b) the
Executive’s employment with the Company is terminated prior to the date on which
the Change in Control occurs, and (c) it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with or in anticipation of a Change in
Control, then for all purposes of this Agreement the “Change in Control Date”
shall mean the date immediately prior to the date of such termination of
employment.

1.4 “Disability” means the Executive’s absence from the full-time performance of
the Executive’s duties with the Company for 180 consecutive calendar days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

1.5 “Good Reason” means (i) a material diminution in the Executive’s base
compensation; (ii) a material diminution in the Executive’s authority, duties or
responsibilities; (iii) a material change in the geographic location at which
the Executive must perform services; and (iv) any other action or inaction that
constitutes a material breach by the Company of this Agreement.



--------------------------------------------------------------------------------

[Notwithstanding the foregoing, the Executive shall not have “Good Reason” to
terminate employment with the Company under Section 1.5(ii) by reason of any
diminution in authority, duties or responsibilities that is attributable solely
to any one or more of the following:

(i) following the Change in Control, the Company has ceased to be a public
company and is instead a subsidiary or other part of the Acquiring Corporation,
(ii) the Executive’s authority, duties and responsibilities apply, after the
Change in Control, only to the business and operations of the Company and do not
extend to other parts of the business or operations of the Acquiring
Corporation, (iii) the Executive after the Change in Control reports to someone
other than the Chief Executive Officer or Chief Executive Officer of the
Acquiring Corporation and/or requires approvals for actions that would not have
been required prior to the Change in Control, (iv) the number of employees
reporting to the Executive is reduced, and/or (v) portions of the business or
operations managed by the Executive prior to the Change in Control are, after
the Change in Control, integrated with and managed by other parts of the
business or operations of the Acquiring Corporation.]1

2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall expire
upon the first to occur of (a) the expiration of the Term (as defined below) if
a Change in Control has not occurred during the Term, (b) the termination of the
Executive’s employment with the Company prior to the Change in Control Date,
(c) the date 12 months after the Change in Control Date, if the Executive is
still employed by the Company as of such later date, or (d) the fulfillment by
the Company of all of its obligations under Sections 4 and 5.2 if the
Executive’s employment with the Company terminates within 12 months following
the Change in Control Date. “Term” shall mean the period commencing as of the
Effective Date and continuing in effect through December 31, 2012; provided,
however, that commencing on January 1, 2013 and each January 1 thereafter, the
Term shall be automatically extended for one additional year unless, not later
than 30 days prior to the scheduled expiration of the Term (or any extension
thereof), the Company shall have given the Executive written notice that the
Term will not be extended.

3. Employment Status; Termination Following Change in Control.

3.1 Not an Employment Contract. The Executive acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company any
obligation to retain the Executive as an employee and that this Agreement does
not prevent the Executive from terminating employment at any time. If the
Executive’s employment with the Company terminates for any reason and
subsequently a Change in Control shall occur, the Executive shall not be
entitled to any benefits hereunder except as otherwise provided pursuant to
Section 1.3 [For Paul Milbury’s Agreement only: ; provided, however, that if the
Executive’s Date of Termination occurs prior to the closing of the Change in
Control, the Executive shall be paid the amount set forth in
Section 4.2(a)(i)(2) over the 12 month period following the Date of Termination
as set forth in the Letter Agreement between the Company and the Executive dated
January 17, 2007, (the “Letter Agreement”) rather than in a lump sum.]

3.2 Termination of Employment.

(a) If the Change in Control Date occurs during the Term, any termination of the
Executive’s employment by the Company or by the Executive within 12 months
following the Change in Control Date (other than due to the death of the
Executive)

 

1 For all Agreements other than for Chief Executive Officer and Chief Financial
Officer.



--------------------------------------------------------------------------------

shall be communicated by a written notice to the other party hereto (the “Notice
of Termination”), given in accordance with Section 7. Any Notice of Termination
shall: (i) indicate the specific termination provision (if any) of this
Agreement relied upon by the party giving such notice, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the Date of Termination (as defined
below). Except as set forth in Section 3(d), the effective date of an employment
termination (the “Date of Termination”) shall be the close of business on the
date specified in the Notice of Termination (which date may not be less than 15
days or more than 120 days after the date of delivery of such Notice of
Termination), in the case of a termination other than one due to the Executive’s
death, or the date of the Executive’s death, as the case may be. In the event
the Company fails to satisfy the requirements of Section 3.2(a) regarding a
Notice of Termination, the purported termination of the Executive’s employment
pursuant to such Notice of Termination shall not be effective for purposes of
this Agreement.

(b) The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(c) Any Notice of Termination for Cause given by the Company must be given
within 90 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Cause. Prior to any Notice of Termination for Cause being given
(and prior to any termination for Cause being effective), the Executive shall be
entitled to a hearing before the Board of Directors of the Company at which he
may, at his election, be represented by counsel and at which he shall have a
reasonable opportunity to be heard. Such hearing shall be held on not less than
15 days prior written notice to the Executive stating the Board of Directors’
intention to terminate the Executive for Cause and stating in detail the
particular event(s) or circumstance(s) which the Board of Directors believes
constitutes Cause for termination.

(d) No Notice of Termination by the Executive shall be considered for Good
Reason unless (x) the Executive gives the Company Notice of Termination within
90 days after the initial existence of the event or circumstance giving rise to
the Good Reason and (y), such event or circumstance has not been fully corrected
and the Executive has not been reasonably compensated for any losses or damages
resulting therefrom within 30 days of the Company’s receipt of such Notice of
Termination.

4. Benefits to Executive.

4.1 Stock Acceleration. If the Change in Control Date occurs during the Term
and, if the Executive’s employment with the Company is terminated by the Company
(other than for Cause, Disability or death) or by the Executive for Good Reason,
in either case within 12 months following the Change in Control Date, then, upon
such termination (a) each outstanding option to purchase shares of Common Stock
of the Company held by the Executive (or any equity award substituted therefor
in connection with the Change in Control) shall become immediately exercisable
in full and shares of Common Stock of the Company received upon



--------------------------------------------------------------------------------

exercise of any options (or any equity award substituted therefor in connection
with the Change in Control) will no longer be subject to a right of repurchase
by the Company, and (b) each outstanding restricted stock and other equity award
(or any equity award substituted therefor in connection with the Change in
Control) shall be deemed to be fully vested and realizable and will no longer be
subject to a right of repurchase by the Company; provided, however, that if any
option, restricted stock or other equity award held by the Executive immediately
prior to a Change in Control does not remain outstanding after the Change in
Control or is not assumed or substituted for by the Acquiring Corporation in
connection with the Change in Control, then such option, restricted stock or
other equity award shall become fully exercisable, vested and realizable, and no
longer subject to any repurchase right, upon the Change in Control.

4.2 Compensation. If the Change in Control Date occurs during the Term and the
Executive’s employment with the Company terminates within 12 months following
the Change in Control Date, the Executive shall be entitled to the following
benefits:

(a) Termination Without Cause or for Good Reason. Subject to Sections 4.4 and
4.8, if the Executive’s employment with the Company is terminated by the Company
(other than for Cause, Disability or death) or by the Executive for Good Reason
within 12 months following the Change in Control Date, then the Executive shall
be entitled to the following benefits:

(i) the Company shall pay to the Executive in a lump sum in cash the following
amounts:

(1) the sum of (A) the Executive’s accrued but unpaid base salary through the
Date of Termination, (B) the product of (x) the Executive’s annual target bonus
for the year in which the Date of Termination occurs and (y) a fraction, the
numerator of which is the number of days in the fiscal year in which the Date of
Termination occurs through the Date of Termination, and the denominator of which
is 365, less the amount of any bonus actually paid for such fiscal year, (C) any
amount of the Executive’s annual bonus for the most recently completed fiscal
year that has been earned but not paid as of the Date of Termination, and
(D) the amount of any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and any accrued
vacation pay, in each case to the extent not previously paid (the sum of the
amounts described in clauses (A), (B), (C) and (D) shall be hereinafter referred
to as the “Accrued Obligations”), which Accrued Obligations shall be paid to the
Executive in a lump sum within 30 days after the Date of Termination; and

(2) the amount equal to the sum of (A) the Executive’s annual base salary for
the year during which the termination occurs and (B) the Executive’s target
bonus for the year in which the Date of Termination occurs, which amount shall
be paid to the Executive in a lump sum 60 days after the Date of Termination.

(ii) for 12 months after the Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue to provide benefits to the Executive and the
Executive’s family at least equal to those which would have been provided to
them if the Executive’s employment had not been terminated, in accordance with
the applicable Benefit Plans in effect on the Measurement



--------------------------------------------------------------------------------

Date; provided, however, (1) that if the Executive becomes reemployed with
another employer and is eligible to receive a particular type of benefits (e.g.,
health insurance benefits) from such employer on terms at least as favorable to
the Executive and his family as those being provided by the Company, then the
Company shall no longer be required to provide those particular benefits to the
Executive and his family and (2) to the extent such payments are taxable and/or
extend beyond the period of time during which the Executive would be entitled
(or would, but for this clause (2)) to COBRA continuation coverage under a group
health plan of the Company, such payments shall be made in accordance with the
Company’s normal payroll practices for such benefits; and

(iii) for purposes of determining eligibility (but not the time of commencement
of benefits) of the Executive for retiree benefits to which the Executive is
entitled, the Executive shall be considered to have remained employed by the
Company until 12 months after the Date of Termination.

(b) Resignation without Good Reason; Termination for Death or Disability.
Subject to Section 4.4, if the Executive voluntarily terminates his employment
with the Company within 12 months following the Change in Control Date,
excluding a termination for Good Reason, or if the Executive’s employment with
the Company is terminated by reason of the Executive’s death or Disability
within 12 months following the Change in Control Date, then the Company shall
pay the Executive (or his estate, if applicable), in a lump sum in cash within
30 days after the Date of Termination, the Accrued Obligations.

(c) Termination for Cause. If the Company terminates the Executive’s employment
with the Company for Cause within 12 months following the Change in Control
Date, then the Company shall pay the Executive, in a lump sum in cash within 30
days after the Date of Termination, the sum of (i) the Executive’s annual base
salary through the Date of Termination and (ii) the amount of any compensation
previously deferred by the Executive, in each case to the extent not previously
paid.

4.3 Taxes.

(a) Notwithstanding any other provision of this Agreement, except as set forth
in Section 4.3(b), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to the Executive a portion of any “Contingent Compensation Payments” (as
defined below) that the Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) for the Executive. For purposes of this Section 4.3, the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Payments” and the aggregate amount (determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”

(b) Notwithstanding the provisions of Section 4.3(a), no such reduction in
Contingent Compensation Payments shall be made if (i) the Eliminated Amount
(computed without regard to this sentence) exceeds (ii) 110% of the aggregate
present value



--------------------------------------------------------------------------------

(determined in accordance with Treasury Regulation Section 1.280G-1, Q/A-31 and
Q/A-32 or any successor provisions) of the amount of any additional taxes that
would be incurred by the Executive if the Eliminated Payments (determined
without regard to this sentence) were paid to him (including, state and federal
income taxes on the Eliminated Payments, the excise tax imposed by Section 4999
of the Code payable with respect to all of the Contingent Compensation Payments
in excess of the Executive’s “base amount” (as defined in Section 280G(b)(3) of
the Code), and any withholding taxes). The override of such reduction in
Contingent Compensation Payments pursuant to this Section 4.3(b) shall be
referred to as a “Section 4.3(b) Override.” For purpose of this paragraph, if
any federal or state income taxes would be attributable to the receipt of any
Eliminated Payment, the amount of such taxes shall be computed by multiplying
the amount of the Eliminated Payment by the maximum combined federal and state
income tax rate provided by law.

(c) For purposes of this Section 4.3 the following terms shall have the
following respective meanings:

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.

(d) Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this
Section 4.3(d). Within 30 days after each date on which the Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify the Executive (with reasonable detail regarding the basis
for its determinations) (i) which Potential Payments constitute Contingent
Compensation Payments, (ii) the Eliminated Amount and (iii) whether the
Section 4.3(b) Override is applicable. Within 30 days after delivery of such
notice to the Executive, the Executive shall deliver a response to the Company
(the “Executive Response”) stating either (A) that he agrees with the Company’s
determination pursuant to the preceding sentence or (B) that he disagrees with
such determination, in which case he shall set forth (i) which Potential
Payments should be characterized as Contingent Compensation Payments, (ii) the
Eliminated Amount, and (iii) whether the Section 4.3(b) Override is applicable.
In the event that the Executive fails to deliver an Executive Response on or
before the required date, the Company’s initial determination shall be final and
the Contingent Compensation Payments that shall be treated as Eliminated
Payments shall be determined by reducing or eliminating the Contingent
Compensation in the following order: (i) cash payments, (ii) taxable benefits,
(iii) nontaxable benefits and (iv) accelerated vesting of equity awards, in each
case in reverse order beginning with the payments or benefits that are to be
paid the farthest in time from the date that triggers



--------------------------------------------------------------------------------

the application of the Excise Tax, to the extent necessary to maximize the
Eliminated Payments. If the Executive states in the Executive Response that he
agrees with the Company’s determination, the Company shall make the Potential
Payments to the Executive within three business days following delivery to the
Company of the Executive Response (except for any Potential Payments which are
not due to be made until after such date, which Potential Payments shall be made
on the date on which they are due). If the Executive states in the Executive
Response that he disagrees with the Company’s determination, then, for a period
of 60 days following delivery of the Executive Response, the Executive and the
Company shall use good faith efforts to resolve such dispute. If such dispute is
not resolved within such 60-day period, such dispute shall be settled
exclusively by arbitration in Boston, Massachusetts, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The Company
shall, within three business days following delivery to the Company of the
Executive Response, make to the Executive those Potential Payments as to which
there is no dispute between the Company and the Executive regarding whether they
should be made (except for any such Potential Payments which are not due to be
made until after such date, which Potential Payments shall be made on the date
on which they are due). The balance of the Potential Payments shall be made
within three business days following the resolution of such dispute. Subject to
the limitations contained in Sections 4.3(a) and (b) hereof, the amount of any
payments to be made to the Executive following the resolution of such dispute
shall be increased by amount of the accrued interest thereon computed at the
prime rate announced from time to time by published in The Wall Street Journal,
compounded monthly from the date that such payments originally were due.

(f) The provisions of this Section 4.3 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.

4.4 Payments subject to Section 409A.

(a) Subject to this Section 4.4, payments or benefits under Section 4.2 shall
begin only upon the date of a “separation from service” of the Executive
(determined as set forth below) which occurs on or after the termination of the
Executive’s employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to the
Executive under Section 4.2, as applicable:

(i) It is intended that each installment of the payments and benefits provided
under Section 4.2 shall be treated as a separate “payment” for purposes of
Section 409A of the Code and the guidance issued thereunder (“Section 409A”).
Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

(ii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the payments and benefits shall be made
on the dates and terms set forth in Section 4.2.



--------------------------------------------------------------------------------

(iii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is a “specified employee” (within the meaning of
Section 409A), then:

(1) Each installment of the payments and benefits due under Section 4.2 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
short-term deferral period (as defined under Section 409A) shall be treated as a
short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

(2) Each installment of the payments and benefits due under Section 4.2 that is
not described in Section 4.4(a)(iii)(1) and that would, absent this subsection,
be paid within the six-month period following the “separation from service” of
the Executive from the Company shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier, the
Executive’s death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following the Executive’s separation from service
and any subsequent installments, if any, being paid in accordance with the dates
and terms set forth herein; provided, however, that the preceding provisions of
this sentence shall not apply to any installment of payments and benefits if and
to the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following his taxable year in which the
separation from service occurs.

(b) The determination of whether and when a separation from service of the
Executive from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h).

(c) All reimbursements and in-kind benefits provided under the Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A.

4.5 Exclusive Severance Benefits. The making of the payments and the provision
of the benefits by the Company to the Executive under this Agreement shall
constitute the entire obligation of the Company to the Executive as a result of
the termination of his employment, and the Executive shall not be entitled to
additional payments or benefits as a result of such termination of employment
under any other plan, program, policy, practice, contract or agreement of the
Company or its subsidiaries.

4.6 Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefits provided for in this Section 4 by seeking other
employment or otherwise. Further, except as provided in Section 4.2(a)(ii), the
amount of any payment or benefits provided for in this Section 4 shall not be
reduced by any compensation earned by the Executive as a result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by the Executive to the Company or otherwise.



--------------------------------------------------------------------------------

4.7 Outplacement Services. In the event the Executive is terminated by the
Company (other than for Cause, Disability or death), or the Executive terminates
employment for Good Reason, within 12 months following the Change in Control
Date, the Company shall provide outplacement services through one or more
outside firms of the Executive’s choosing up to an aggregate of $10,000, with
such services to extend until the earlier of (i) 12 months following the
termination of Executive’s employment or (ii) the date the Executive secures
full time employment.

4.8 Release. The obligation of the Company to make the payments and provide the
benefits to the Executive under Sections 4.2(a)(i)(2) and 4.2(a)(ii) is
conditioned upon the Executive signing a release of claims, in a customary and
reasonable form requested by the Company (the “Executive Release”), within 45
days of the Date of Termination, and upon the Executive Release becoming
effective in accordance with its terms. The payments to the Executive under
Section 4.2(a)(i)(2) shall be made on the 60th day following the Date of
Termination provided that the Executive Release has become effective on or
before such date; provided, however, that if the Executive Release has become
effective on or before the 30th day following the Date of Termination, then the
payments under Section 4.2(a)(i)(2) may be made on or after such 30th day,
unless the 60th day after the Date of Termination occurs in the calendar year
following the year of the Date of Termination, in which case the payments under
Section 4.2(a)(i)(2) shall be made no earlier than January 1 of such subsequent
calendar year.

5. Disputes.

5.1 Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
of Directors of the Company and shall be in writing. Any denial by the Board of
Directors of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board of Directors
shall afford a reasonable opportunity to the Executive for a review of the
decision denying a claim. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

5.2 Expenses. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal, accounting and other fees and expenses which the
Executive may reasonably incur as a result of any claim or contest (regardless
of the outcome thereof) by the Company, the Executive or others regarding the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive regarding the amount of any payment or benefits
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code. Notwithstanding the foregoing, (i) the expenses eligible for reimbursement
may not affect the expenses eligible for reimbursement in any other taxable
year, (ii) such reimbursement must be made on or before the last day of the year
following the year in which the expenses were incurred, and (iii) the right to
reimbursement is not subject to liquidation or exchange for another benefit.



--------------------------------------------------------------------------------

6. Successors.

6.1 Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a breach of this Agreement, except that
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise.

6.2 Successor to Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
his family hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
the Executive’s estate.

7. Notice. All notices, instructions and other communications given hereunder or
in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company, at 30
International Place, Tewksbury, Massachusetts 01876, Attention: Secretary, and
to the Executive at the Executive’s address indicated on the signature page of
this Agreement (or to such other address as either the Company or the Executive
may have furnished to the other in writing in accordance herewith). Any such
notice, instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service. Either party may give any notice,
instruction or other communication hereunder using any other means, but no such
notice, instruction or other communication shall be deemed to have been duly
delivered unless and until it actually is received by the party for whom it is
intended.

8. Miscellaneous.

8.1 Employment by Subsidiary. For purposes of this Agreement, the Executive’s
employment with the Company shall not be deemed to have terminated solely as a
result of the Executive continuing to be employed by a wholly-owned subsidiary
of the Company.



--------------------------------------------------------------------------------

8.2 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

8.3 Injunctive Relief. The Company and the Executive agree that any breach of
this Agreement by the Company is likely to cause the Executive substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Executive shall have the
right to specific performance and injunctive relief.

8.4 Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the Commonwealth of
Massachusetts, without regard to conflicts of law principles.

8.5 Waivers. No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.

8.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.

8.7 Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable tax withholding required under federal, state or local law.

8.8 Pronouns. Whenever required by the context, any pronoun used in this
Agreement shall include the corresponding masculine or feminine forms.

8.9 Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled. [For Paul Milbury’s
agreement only: Notwithstanding the foregoing, the provisions of the fourth
paragraph of the Letter Agreement between the Company and the Executive shall
not be superseded by, modified by, or subject to the terms of this Agreement.]

8.10 Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

8.11 Executive’s Acknowledgements. The Executive acknowledges that he: (a) has
read this Agreement; (b) has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of the Executive’s own choice
or has voluntarily declined to seek such counsel; (c) understands the terms and
consequences of this Agreement; and (d) understands that the law firm of
WilmerHale is acting as counsel to the Company in connection with the
transactions contemplated by this Agreement, and is not acting as counsel for
the Executive.



--------------------------------------------------------------------------------

8.12 Section 409A. This Agreement is intended to comply with the provisions of
Section 409A and the Agreement shall, to the extent practicable, be construed in
accordance therewith. The Company makes no representation or warranty and shall
have no liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A and do not satisfy an exemption from, or the conditions of,
Section 409A.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

STARENT NETWORKS, CORP. By:  

 

Title:  

 

 

[NAME OF EXECUTIVE] Address:

 

 

 